UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 202 Dostyk Ave, 4th Floor Almaty, Kazakhstan 050051 (Address of principal executive offices) (Zip Code) +7 (727) 237-51-25 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, or non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer []Accelerated Filer[X] Non-accelerated Filer []Smaller Reporting Company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes[]No[X] As of February 9, 2010, the registrant had 51,865,015 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as ofDecember 31, 2009 and March 31, 2009 3 Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2009 and 2008 4 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2009 and 2008 5 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 41 Item 3.Qualitative and Quantitative Disclosures About Market Risk 55 Item 4.Controls and Procedures 56 PART II — OTHER INFORMATION Item 1.Legal Proceedings 57 Item 1A.Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 4. Submission of Matters to a Vote of Security Holders 58 Item 6.Exhibits 59 Signatures 59 2 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Consolidated Financial Statements BMB MUNAI, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) Notes December 31, 2009 March 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents 3 $ 7,243,988 $ 6,755,545 Trade accounts receivable 5,514,368 3,081,573 Prepaid expenses and other assets, net 4 3,398,136 3,054,078 Total current assets 16,156,492 12,891,196 LONG TERM ASSETS Oil and gas properties, full cost method, net 5 238,622,602 238,728,413 Gas utilization facility 6 13,569,738 13,470,631 Inventories for oil and gas projects 7 13,847,712 14,002,146 Prepayments for materials used in oil and gas projects 127,757 122,040 Other fixed assets, net 3,110,263 3,629,108 Long term VAT recoverable 8 2,749,792 2,423,940 Convertible notes issue cost 1,921,984 2,490,370 Restricted cash 764,060 588,217 Total long term assets 274,713,908 275,454,865 TOTAL ASSETS $ 290,870,400 $ 288,346,061 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable 17 6,065,326 21,771,137 Accrued coupon payment 1,391,667 641,667 Accrued liabilities and other payables 4,815,382 1,697,097 Total current liabilities 12,272,375 24,109,901 LONG TERM LIABILITIES Convertible notes issued, net 9 61,965,781 61,331,521 Liquidation fund 10 4,596,409 4,263,994 Deferred taxes 15 6,516,444 6,516,444 Total long term liabilities 73,078,634 72,111,959 COMMITMENTS AND CONTINGENCIES 18 - - SHAREHOLDERS’ EQUITY Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding 11 - - Common stock - $0.001 par value; 500,000,000 shares authorized, 50,365,015 and 47,378,420 shares outstanding, respectively 11 50,365 47,378 Additional paid in capital 11, 17 160,227,969 151,513,638 Retained earnings 45,241,057 40,563,185 Total shareholders’ equity 205,519,391 192,124,201 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 290,870,400 $ 288,346,061 See notes to the unaudited consolidated financial statements. 3 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended December 31, Nine months ended December 31, Notes 2009 (unaudited) 2008 (unaudited) 2009 (unaudited) 2008 (unaudited) REVENUES 12 $ 13,894,712 $ 4,883,790 $ 41,735,735 $ 62,469,174 COSTS AND OPERATING EXPENSES Export duty 13 - 2,172,559 - 7,912,459 Oil and gas operating 5,785,214 1,449,981 13,685,411 6,065,686 General and administrative 2,946,160 6,764,698 10,750,099 17,350,218 Consulting expenses - - - 8,662,500 Depletion 2,840,787 2,686,439 7,953,515 9,105,564 Interest expense 1,159,268 - 3,452,646 - Amortization and depreciation 161,943 71,870 454,756 218,610 Accretion expense 113,690 121,138 332,415 325,494 Total costs and operating expenses 13,007,062 13,266,685 36,628,842 49,640,531 INCOME / (LOSS) FROM OPERATIONS 887,650 (8,382,895) 5,106,893 12,828,643 OTHER INCOME / (EXPENSE) Foreign exchange (loss)/gain, net (293,438) 90,769 (331,668) 132,344 Disgorgement funds received 14 - - - 1,650,293 Interest income 73,229 59,754 152,666 366,945 Other (expense)/income, net (60,360) (60,610) (250,019) (119,858) Total other income/(expense) (280,569) 89,913 (429,021) 2,029,724 INCOME / (LOSS) BEFORE INCOME TAXES 607,081 (8,292,982) 4,677,872 14,858,367 INCOME TAX EXPENSE 15 - NET INCOME / (LOSS) $ 607,081 $(8,292,982) $ 4,677,872 $ 14,858,367 BASIC NET INCOME / (LOSS) PER COMMON SHARE 16 $ 0.01 $ (0.18) $ 0.09 $ 0.32 DILUTED NET INCOME / (LOSS) PER COMMON SHARE 16 $ 0.01 $ (0.18) $ 0.09 $ 0.32 See notes to the unaudited consolidated financial statements. 4 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended December 31, Notes 2009 (unaudited) 2008 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 4,677,872 $ 14,858,367 Adjustments to reconcile net income to net cash providedby operating activities: Depletion 5 7,953,515 9,105,564 Amortization and depreciation 454,756 218,610 Interest expense 3,452,646 - Accretion expense 10 332,415 325,494 Share based compensation expense 11 2,744,133 12,731,285 Loss on disposal of fixed assets 31,192 - Changes in operating assets and liabilities: (Increase)/decrease in trade accounts receivable (2,432,795) 5,150,711 (Increase)/decrease in prepaid expenses and other assets (344,058) 126,231 Increase in VAT recoverable (325,852) (678,104) (Decrease)/increasein current liabilities (6,614,341) 10,422,573 Net cash provided by operating activities 9,929,483 52,260,731 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of oil and gas properties 5 (7,050,204) (52,562,606) Purchase of other fixed assets (311,679) (4,160,814) Cash paid for convertible notes coupon, capitalized as oil and gas properties 9 - (1,500,000) Increase in inventories and prepayments for materials used inoil and gas projects (403,314) (3,157,784) Increase in construction in progress - (580,000) Increase in restricted cash (175,843) (114,705) Net cash used in investing activities (7,941,040) (62,075,909) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of common stock options and warrants - 50,001 Cash paid for convertible notes coupon 9 (1,500,000) - Net cash (used in)/provided by financing activities (1,500,000) 50,001 NET CHANGE IN CASH AND CASH EQUIVALENTS 488,443 (9,765,177) CASH AND CASH EQUIVALENTS at beginning of period 6,755,545 17,238,837 CASH AND CASH EQUIVALENTS at end of period $7,243,988 $7,473,660 See notes to the unaudited consolidated financial statements. 5 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) For the Nine Months Ended December 31, Notes 2009 (unaudited) 2008 (unaudited) Non-Cash Investing and Financing Activities Asset retirement obligation incurred in property development, net of estimate revision 10 $- $ 843,485 Coupon payment on convertible notes, capitalized as part of oil and gas properties 9 - 2,250,000 Accretion of discount on convertible notes, capitalized as part of oil and gas properties 9 - 596,654 Amortization of convertible notes issue costs, capitalized as part of oil and gas properties - 568,386 Transfer of inventory and prepayments for materials used in oil and gas projects to oil and gas properties 477,031 - Depreciation on other fixed assets capitalized as oil and gas properties 344,576 169,895 Transfers from oil and gas properties, construction in progress and other fixed assets to gas utilization facility 99,107 - Issuance of common stock for the settlement of liabilities 17 $ 5,973,185 $-- See notes to the unaudited consolidated financial statements. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 NOTE 1 – DESCRIPTION OF BUSINESS The corporation now known as BMB Munai, Inc. (“BMB Munai” or the “Company”), a Nevada corporation, was originally incorporated in Utah in July 1981. On February 7, 1994, the corporation changed its name to InterUnion Financial Corporation (“InterUnion”) and its domicile to Delaware. BMB Holding, Inc. (“BMB Holding”) was incorporated on May 6, 2003 for the purpose of acquiring and developing oil and gas fields in the Republic of Kazakhstan. On November 26, 2003, InterUnion executed an Agreement and Plan of Merger (the “Agreement”) with BMB Holding. As a result of the merger, the shareholders of BMB Holding obtained control of the corporation. BMB Holding was treated as the acquiror for accounting purposes. A new board of directors was elected that was comprised primarily of the former directors of BMB Holding and the name of the corporation was changed to BMB Munai, Inc. BMB Munai changed its domicile from Delaware to Nevada on December 21, 2004. The Company’s consolidated financial statements presented are a continuation of BMB Holding, and not those of InterUnion Financial Corporation, and the capital structure of the Company is now different from that appearing in the historical financial statements of InterUnion Financial Corporation due to the effects of the recapitalization. The Company has a representative office in Almaty, Republic of Kazakhstan. From inception (May 6, 2003) through January 1, 2006 the Company had minimal operations and was considered to be in the development stage. The Company began generating significant revenues in January 2006 and is no longer in the development stage. Currently the Company has completed twenty-four wells. As discussed in more detail in Note 2, the Company engages in exploration of its licensed territory pursuant to an exploration license and has not yet applied for or been granted a commercial production license. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of consolidation The Company’s consolidated financial statements present the consolidated results of BMB Munai, Inc., and its wholly owned subsidiary, Emir Oil LLP (hereinafter collectively referred to as the “Company”). All significant inter-company balances and transactions have been eliminated from the Consolidated Financial Statements. 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 Use of estimates The preparation of Consolidated Financial Statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the Consolidated Financial Statements and revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates and affect the results reported in these Consolidated Financial Statements. Concentration of Credit Risk and Accounts Receivable Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash and accounts receivable. The Company places its cash with high credit quality financial institutions. Substantially all of the Company’s accounts receivable are from purchasers of oil and gas. Oil and gas sales are generally unsecured. The Company has not had any significant credit losses in the past and believes its accounts receivable are fully collectable.
